Crain, J.,
delivered the opinion of this Court.
The record in this case presents for our consideration the correctness of a single instruction given by the Circuit Court at the instance of the plaintiff, the present appellee.
Thomas Ruby being seized in fee of a tract of land called “ Trouble,” lying and being in Allegany County, containing ninety-six acres, on the 20th of April, 1846, procured from the Land Office a special warrant to resurvey it, with leave to add anj vacant land thereto contiguous, and to reduce the whole into one entire tract. In virtue of this warrant, Benjamin Brown, the surveyor of Allegany County, on the third day of June, 1846, •returned his certificate to the Land Office, certifying that he had carefully surveyed for Thomas Ruby, the tract of *155land called “Trouble,” and found it to contain 96§ acres, to which he had added one piece of contiguous vacancy containing 37| acres, and reduced the whole into one tract containing 133-J acres, to be held by the name of “ Rye-field.” After this certificate was made, Thomas Ruby, under his hand and seal, on the 3d day of March, 1851, transferred, assigned and made over to John Ruby, the appellee, all his right, title, interest and estate in and to the land mentioned in said certificate, and desired a patent to be issued for the same.
This assignment operated to give John Ruby an equitable estate in all the real estate included in the certificate. This assig’nment on the certificate being returned to the Land Office by John Ruby, he stood before the Chancellor as the party having the equitable title, praying a conveyance by the State, as trustee of the legal title, with the consent of the assignor. As a patent was granted to him, we must assume that it was done in accordance with well established rules and regulations of the Land Office, of which Courts of justice will take notice; for, considering it as a Court of record, Chancellor Bland says, “it has, like all Courts of common law or equity of that description, the power to regulate its own practice and proceeding, which regulations become the law of the Court, and of the case also so far as they apply.” 1 Bland, 315 ; 2 H. & J., 151 ; Landholder’s Assistant, 434, 442, 461. Having issued from a Court of competent jurisdiction, it is conclusive of all the facts stated in it, and cannot be reviewed collaterally. As soon as the patent issued, John Ruby, the grantee, was invested with a fee simple estate in all the estate mentioned in it. 1 H. & McH., 93. Having thus obtained a fee simple in all the estate included in the certificate on which the patent issued, called “Ryefield,” he obtained by the patent the original tract called “ Trouble,” the assignment of Thomas Ruby having operated as a surrender to the State of all his title *156to “Trouble,” which, enabled the State to grant a fee simple title in the whole to John Ruby by the name of “ Ryefield.” Landholder’s Assistant, 81, 86, 87, 88, 89 ; 152, 2 Greenleaf’s Cruise, 411, 413, 414.
There is no pretence that any fraud was practised by John Ruby in obtaining the assignment of the certificate or procuring the patent to be issued to him. Had any fraud been practised, a Court of Equity would have been the appropriate forum where full and adequate relief could have been had. Cook’s Lessee vs. Carroll, 6 Md. Rep., 105, and the authorities there referred to. The law thus enunciated we desire to be understood as applying to Thomas Ruby and those claiming under him, subsequent to the assignment and the grant of the patent, being of opinion that the assignment and other proceedings in the Land Office constituted notice to all parties who became subsequently interested.
We are also of opinion, that by these proceedings Thomas Ruby was estopped from denying the right of John Ruby to the land called “Trouble,” as effectively as if he had executed a deed for it. The assignment operated as an estoppel in pais, and as much importance and efficacy should be attached to it, as if it were a matter of record. He cannot be permitted to deny it, as the doctrine of estoppel in pais stands upon the broad ground of public policy and good faith, and is interposed to prevent injustice, and guard against fraud. Having acknowledged that the real estate was transferred for a valuable consideration, a Court of justice will not permit him to repudiate his admissions and attempt to defeat the title of the party who acted upon the faith of them, for in conscience and honest dealing he ought not to be permitted to do so. See Alexander vs. Walter et al., Lessee, 8 Gill, 247 ; McClellan and Wife vs. Kennedy and others, 8 Md. Rep., 230; McClellan vs. Kennedy, 3 Md. Chan. Dec., 234 ; Smith’s Leading Cases, 642-’3. It is admitted that *157estoppels only bind parties and privies and not strangers, and in this case we only design to apply the principle to Tilomas Ruby and those claiming under him.
(Decided 31st May, 1867.)
The appellant, by his defence, claims to defeat the appellee by relying on a lease from Thomas Ruby to him for “Trouble,” dated 30th of March, 1861, and a deed from Thomas Ruby to James Ruby for “ Trouble,” dated 13th of June, 1861. Both of which were executed ten years after the patent for “Ryefield” was issued to the appellee, and in our opinion cannot he invoked for any such purpose. The appellant and James Ruby are as much estopped to deny the title of the appellee to “ Rye-field,” as Thomas Ruby, under whom they claim. The patent had been issued for more than ten years before the lease and deed were executed, on which the appellant relies, and was notice to him and the whole world that the title was in the appellee. We therefore concur with the Judge of the Circuit Court in his instruction to the jury, and affirm the judgment with costs.

Judgment affirmed.